                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                        :
LIFE INSURANCE COMPANY OF THE
SOUTHWEST                               :

     v.                                 :   Civil Action No. DKC 18-0425

                                        :
HIEN LAC THANH, et al.
                                        :

                      MEMORANDUM OPINION AND ORDER

     Plaintiff, Life Insurance Company of the Southwest, filed a

complaint on February 9, 2018, seeking to rescind a life insurance

policy and accelerated benefits rider issued to Defendant, Hien

Lac Thanh, and also to obtain “a declaration that both are null

and void ab initio.”       (ECF No. 1).     Plaintiff served the complaint

upon Mr. Thanh through personal service on March 6, 2018.                  (ECF

No. 4).   Due to a lack of response by Mr. Thanh, the court ordered

Plaintiff to file and serve by mail on Mr. Thanh a motion for

entry of default by the clerk or provide a report as to why such

motion would be inappropriate.          (ECF No. 5).      Plaintiff sought and

was granted leave to file an amended complaint adding Vivienne

Hong Granado, Power of Attorney for Defendant Hien Lac Thanh, as a

defendant to this action.         (ECF Nos. 6 & 8).        Plaintiff filed an

amended   complaint   on    May   29,    2018,   adding    Ms.   Granado   as   a

defendant.   (ECF No. 9).         After difficulty serving Ms. Granado,

Plaintiff sought and was granted leave to serve by alternative
service of process.    (ECF Nos. 11 & 12).    Plaintiff served Ms.

Granado on June 29, 2018, by first class mail, postage pre-paid

and on July 2, 2018, by posting a copy of the summons, the amended

complaint, motion for leave to amend complaint and other papers at

her residence.   (ECF No. 13).   To date, neither Mr. Thanh nor Ms.

Granado has entered an appearance.   Plaintiff moved for a clerk’s

entry of default for want of answer or other defense on July 26,

2018, and the clerk entered default on August 3, 2018. (ECF Nos.

14, 15).   On August 8, 2018, Plaintiff filed a motion for default

judgment against Mr. Thanh and possibly against Ms. Granado as

well, although the motion is unclear.   (ECF No. 16).

     Federal Rule of Civil Procedure 55(b) provides for entering

a default judgment.   It provides in part:

           (1)   By the Clerk. If the plaintiff’s claim
                 is for a sum certain or a sum that can
                 be made certain by computation, the
                 clerk—on the plaintiff’s request, with
                 an affidavit showing the amount due—
                 must enter judgment for that amount and
                 costs against a defendant who has been
                 defaulted for not appearing and who is
                 neither a minor nor an incompetent
                 person.

           (2)   By the Court. In all other cases, the
                 party must apply to the court for a
                 default judgment.   A default judgment
                 may be entered against a minor or
                 incompetent person only if represented

                                 2
                   by a general guardian, conservator, or
                   other like fiduciary who has appeared.

The Servicemembers Civil Relief Act, 50 U.S.C. §§ 3901, et seq.,

also requires an affidavit of non-military service.

      Plaintiff has not provided an affidavit attesting to Mr.

Thanh’s age or competence, or lack of military service.                To the

contrary, Plaintiff has indicated that the reason for adding Ms.

Granado as a defendant as power of attorney for Mr. Thanh, was

because, “[u]pon information and belief, Defendant Mr. [Thanh]

may be an incompetent person for whom Defendant Ms. Granado is

authorized to act on his behalf.”            (ECF Nos. 16, 16-9).      If Mr.

Thanh is an incompetent person, default judgment may only be

entered against him if he is represented by a general guardian,

conservator, or other like fiduciary who has appeared.                     Ms.

Granado, as Power of Attorney for Defendant Hien Lac Thanh, has

not   appeared     in    this   case.       Further,   Plaintiff   cites     no

authority   that    an    individual    with   power   of   attorney   for   a

defendant is an “other like fiduciary” under Federal Rule of

Civil Procedure 55(b)(2).




                                        3
     Accordingly, it is this 20th day of November, 2018, by the

United States District Court for the District of Maryland, hereby

ordered that:

     1. Plaintiff’s motion for default judgment (ECF No. 16) BE,

and the same hereby IS, DENIED without prejudice to renewal; and

     2.    The   clerk   will   transmit   copies   of   this   Order   to   the

parties.



                                              /s/
                                    DEBORAH K. CHASANOW
                                    United States District Judge




                                      4
